In an action by a shipper of merchandise against a carrier to recover damages for loss of merchandise in transit, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated April 24, 1974, as directed plaintiff to serve a further bill of particulars. By written stipulation, dated February 21,1975, the parties through their attorneys, have agreed to specific modifications of the order. In .accordance with the stipulation, the order is modified (1) by striking the figure “5” from the decretal paragraph thereof; (2) by adding, to the decretal provision thereof which directs particulars to be served in response to certain items in the demand, the following: " except that in Item 2 (b) of the demand, which seeks ' cost of manufacture’, the words 'or acquisition’ are hereby added; and that in Item 6 of the demand there is hereby inserted, immediately after the word ‘ State ’, the following: ‘ to the extent possible ’ ”. As so modified, the order is affirmed, without costs; and the further bill of particulars must be served within 30 days after entry of the order to be made hereon. Gulotta, P. J., Rabin, Hopkins, Martuseello and Benjamin, JJ., concur.